ORDER
PER CURIAM.
Appellant, Missouri State Treasurer, Custodian of the Second Injury Fund, appeals the judgment of the Labor and Industrial Relations Commission in favor of respondent, Franklin D. Riehn, (“claimant”), awarding claimant permanent total disability benefits following a work-related injury. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the award of benefits is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).